Dear Mr. Duhon:
You have requested an opinion of this office regarding a Lafayette ordinance which prohibits cock fighting within the Lafayette city limits.
Specifically you have asked:
1.  Would such an ordinance be in conflict with state laws?
2.  Would such an ordinance be enforceable?
The only state statute even remotely dealing with cock fighting is La. R.S.14:102.1 entitled "Cruelty to Animals".  This statute provides a broad listing of acts and omissions against animals which are categorized as "cruelty to animals".  Section D. of this statute provides "for purposes of this section, fowl shall not be defined as animals".
Even before Section D. was enacted Attorney General Opinion 74-132 provided that La. R.S. 14:102 did not include gamecocks.  The reasoning in this opinion was that if "animal included birds and/or game cocks the statute would have been too vague to comply with due process of law".
However, nothing in this statute prevents a local government from passing an ordinance which outlaws cock fighting.
The state constitution in Article 6 Section 5 (E) provides:
      A home rule charter adopted under this Section shall provide the structure and organization, powers, and functions of the government of the local governmental subdivision, which may include the exercise of any power and performance of any function necessary, requisite, or proper for the management of its affairs, not denied by general law or inconsistent with this constitution.
The city and parish of Lafayette have adopted a home rule charter system of government, see La. R.S. 33:1391.  From Article 6 Section 5 (E) of the constitution the city and parish of Lafayette, under a home rule charter system of government, may enact ordinances for the management of its affairs, not denied by general law or inconsistent with the constitution.
The ordinance in question provides:
Section 6-2.02
      It shall be unlawful for any person to procure or possess for the purpose of fighting or cause to fight any dog, other animal or fowl.
The ordinance specifically addresses the use of fowl for fighting.  This is not an attempt to prevent cock fighting through the use of an overly broad cruelty statute.
In summary ordinance 6-2.02 which prevents cock fighting within the city of Lafayette corporate limits does not conflict with state laws and is enforceable.
If this office may be of any further service please contact us.
Sincerely,
                  WILLIAM J. GUSTE, JR. Attorney General
                  BY: ROBERT L. COCO Staff Attorney
RLC:rh 0861h